                                                                          USDCS~~
                                                                          DOCUMENT                                     . ,1,; .
                              UNITED STATES DISTRICT COURT                 ELECTRONICAlkY FILED ]..
                          SOUTHERN DISTRICT OF NEW YORI(
                                                                            DOC#:                  "
                                                                         lI DATE FILED:            ;J_ I }.1),/ Fl
                                                                                              ~.       A   •   •   J   -



ID TECH LLC d/b/a FROST NYC, and
NISON KAYKOV,
                                                  Case No.: I 9-cv-08439 (DCF)
                      Plaintiff,
                                                  Magistrate Judge
               v.                                 Hon. Debra Freeman

BAYAM GROUP, INC. d/b/a BAYAM
JEWELRY and TALHA BAYAM,

                      Defendants


                 Stl flt vltT1dµ
                Sl'-IPULATA'ffON AND ORDER OF CONFIDENTIALITY

       Plaintiff ID Tech LLC d/b/a Frost NYC and Nison Kaykov, and Defendants Bayam

Group, Inc. d/b/a Bayam Jewelry and Talha Bayam have stipulated and agreed to the entry of

this Stipulation and Order of Confidentiality ("Order") to protect the discovery and

dissemination of confidential and/or proprietary infonnation that may be disclosed in this

litigation, and to facilitate the process of discovery relating to such infonnation. Upon a showing

of good cause pursuant to Fed. R. Civ. P. 26(c)(l), it is hereby ORDERED that:

       1.      All documents, infonnation and other materials designated as Confidential or

Highly Confidential and produced or exchanged in the course of this litigation by any party or

third-party shall be used or disclosed only in accordance with the tenns of this Stipulated

Protective Order ("Order").

       2       "Confidential Information," as used herein, means any information of any type,

kind, or character that is designated as Confidential b; any party or third-party, whether it be a

document (in any form), infonnation contained in a document, information revealed during

deposition, information revealed in an interrogatory answer, or otherwise. A Party or third-party

                                           Page I of 13
       Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 2 of 13




may designate as Confidential any nonpublic information produced in this litigation which

constitutes or contains proprietary or commercially sensitive business or financial information,

trade secrets, personal information, private or personal information of any Party's or third-party's
                0 4-/v,/   d;fpvtJilC d 61 Y-ltt. ~ ~ ,,;__dur, M- 1r-- +ii,,, 01 Lv.
customers, or/nfonnatio1} that otherwise meets the standardS-fur protection set fortb in Fed. b

~

        3.      "Highly Confidential" Information as used herein includes any document,

electronic media, testimony, response to discovery "request, transcription of a deposition, or other

infonnation designated as Highly Confidential by :lllY Party or third-party. A Party may

designate as Highly Confidential any nonpublic information produced in this litigation that

constitutes sensitive proprietary and competitive business information that, if disclosed, may

impair or destroy the commercial and proprietary value of such information or the privacy rights

that attach to it


                              DESIGNATION OF CONFIDENTIAL OR HIGHLY
                              CONFIDENTIAL INFORMATION

        4.      Documents, information and other materials produced in this litigation may be

designated by any party, or by any third-party producing the documents, information or other

materials in this litigation, as Confidential or Highly Confidential by marking each page of the

documents so designated with a stamp or label stating that it is ..Confidential," or ..Highly

Confidential - Attorneys' Eyes Only" or otherwise labeling the information or other materials as

such at the time of production. Where feasible, any electronic media containing Confidential or

Highly Confidential Infonnation shall likewise be marked with a stamp or label stating that it is

"Confidential" or "Highly Confidential - Attorneys' Eyes Only."

        5.      In designating information as Confidential or Highly Confidential, the party or

third- party will make such designation only as to that information which it, in good faith,



                                           Page 2 of 13
       Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 3 of 13




believes contains Confidential or Highly Confidential Information which is not known or freely

obtainable by the general public and which is regarded by that party or third-party as a trade

secret, confidential, or proprietary, of or to the disclosing party, including personal information

of individuals or insureds, research, any proprietaI) business information, policyholder and

claims-handling information, as well as any development or commercial information. The

designations "Confidential Information" and "Highly Confidential Information" shall be used

only where necessary to protect information that is of particular sensitivity or value.

       6.      The terms Confidential and Highly Confidential do not apply to any documents,

information or other materials to the extent that they have been previously disclosed publicly or

are otherwise available to the public from any source, provided such prior disclosure or public

availability is not the result of wrongful or improper conduct, or in violation of a duty not to

disclose. Any party asserting that a document or information is not Confidential or Highly

Confidential as a result of circumstances discussed in the preceding sentence must follow the

procedures for contesting such a designation set fortl. in paragraph 21 below. In agreeing that

parties and third parties may designate material as Confidential or Highly Confidential the parties

do not endorse the propriety of any such designation and reserve all rights to challenge any such

designation in accordance with paragraph 21 below.

       7.      Information disclosed during a deposition of any party or third-party, or one of its

present or former officers, directors, employees, agents or independent experts retained for the

purpose of this litigation, may be designated by any party, or by any third-party being deposed,

as Confidential or Highly Confidential by indicating on the record at the deposition that the

testimony is "Confidential" or "Highly Confidential - Attorneys' Eyes Only" and is subject to

the provisions of this Order.

        8.     Any party, or any third-party who is being deposed, may also designate


                                            Page 3 of 13
      Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 4 of 13




information disclosed at such deposition as Confidential or Highly Confidential by notifying all

of the parties in writing within thirty (30) days after receipt of the transcript, of the specific

pages and lines of the transcript that should be treated as Confidential or Highly Confidential.

Each party or third-party shall attach a copy of such written notice or notices to the face of the

transcript and each copy thereof in his possession, custody or control.

       9.      All deposition transcripts shall be treated as Highly Confidential for a period of

thirty (30) days after the receipt of the transcript, except that this provision shall not prevent a

deponent from reviewing his or her deposition for purposes of review and signing and/or

correcting the transcript. All depositions involving information designated as Confidential or

Highly Confidential shall be attended only by the cou~t reporter, the witness, their counsel, and

appropriate Qualified Persons as defined below in paragraph 11.

        10.   To the extent possible, the court reporter shall mark transcripts as "Confidential" or

"Highly Confidential - Attorneys' Eyes Only" when so designated.


                                ACCESS TO AND USE OF CONFIDENTIAL
                                INFORMATION

        11.   Confidential Information may only be disclosed to the following individuals

("Qualified Persons"):

               (a)       Counsel ofrecord for any party, and employees of such counsel, to whom

                         it is reasonably necessary that the Confidential or Highly Confidential

                         Information be shown for purpores of this litigation;

               (b)       Actual or potential independent experts or consultants who have signed a

                         document in the form attached as Exhibit A to this Order;

               (c)       Parties or party representatives (corporate officers, or employees for a

                         corporate party) to whom it is reasonably necessary that the Confidential


                                             Page4 of 13
       Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 5 of 13




                       Infonnation be shown for purposes of this litigation;

               (d)     In-house counsel for any party;

               (e)     Court personnel, including stenographic reporters, video reporters and/or

                       translators engaged in such proceedings as are necessarily incident to this

                       litigation, as well as personnel of any other court where disclosure is

                       necessary in connection with a motion or other matter relating to this

                       litigation;

               (f)     Other witnesses and their counsel during the course of a deposition

                       assuming the witness authored, prepared, received, or previously had

                       access to the Confidential or Highly Confidential Infonnation and agrees

                       to execute a document in the form attached as Exhibit A to this Order;

               (g)     Any other person designated as a Qualified Person by agreement of the

                       parties, or further order of this Court, after notice and an opportunity to be

                        heard is provided to all parties.

        12    Highly Confidential Information may only be disclosed to the individuals identified

in subsections (a), (b), (e), (f) and (g) of paragraph 11.

        13.   Any Confidential or Highly Confidential Infonnation produced or otherwise made

available in this litigation shall be used for the purposes of this litigation only and for no other

business, competitive, personal, private, public, or other purpose, and shall not without leave of

this Court be disclosed other than as authorized by this Order. Prohibited use of Confidential and

Highly Confidential Information includes, but is not limited to, contact with the media, and

public comment or discussion of any kind.


                               PREVIOUSLY PRODUCED CONFIDENTIAL OR HIGHLY
                               CONFIDENTIAL INFORMATION



                                             Page 5 of 13
      Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 6 of 13




       14.      Documents, information, and other materials previously produced in this litigation

may be retroactively designated Confidential or Highly Confidential by written notice within

thirty (30) days of the entry of this order. The written notice shall identify by Bates number the

documents, information and other materials being designated as Confidential or Highly

Confidential.


                               INADVERTENT FAILURE TO MAKE "CONFIDENTIAL"
                               OR "HIGHLY CONFIDENTIAL" DESIGNATION

       15.      Documents, information, and other materials inadvertently produced without a

designation as Confidential Highly Confidential at any time during this litigation may be

retroactively designated in the same manner as paragraph 14 above and shall be treated as

Confidential or Highly Confidential Information from the date on which the notice of the

designation is provided. Any party or third-party retroactively designating documents previously

produced as Confidential or Highly Confidential has the right at its discretion to provide a

replacement production set with the same Bates numbers as the original, but with the

Confidential or Highly Confidential designation appearing on the document(s) pursuant to

paragraph 4 of this Order. Upon receipt of the replacement production set, each party receiving

the replacement production set shall within fourteen (14) days return the original production that

bears the applicable Bates numbers, or certify that the original production set has been destroyed.


                                USE OF CONFIDENTIAL OR ffiGHLY CONFIDENTIAL
                                INFORMATION DU    G HEARINGS OR TRIAL

       16.                                                                          Confidential or

Highly Confidential Informati                                            is litigation, or at trial in



Information du ng any hearing or trial s h 7 a good-faith basis for making the disclosure


                                            Page 6 of 13
      Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 7 of 13

      ~ a.pp {u~-f ,v:_ 'A rvvu~,;.__ %- cw-/r id~f u/ ~ ~~h tv
  1r'j11,~-/-~ tt:f-~ J'/v,J.t_ ~ S-(()~5 ~ ~ ~ ~ 1 1 1 - ' ; t _ ~ ~ -                                   /-/--

and shall provide notice of all Confidential information it inte s to display or disclose at any

trial or hearing to all other parties at least seven da        prior to the hearing or trial, or if

compliance with such timeframe is not reasonabl        ossible, at the earliest possible time. In the

event any Confidential or Highly Confiden · 1 Information is shown to a           1tness or otherwise

displayed or disclosed during a hearin or at trial, it shall not los the protections set forth in

                                        shall disclose such     onfidential or Highly Confidential

Information in a manner                                   10n from further disclosure. Any witness

shown Confidential o                                 ation during a hearing or trial in this litigation

shall state und                              all execute an affidavit or declaration in the form

attached as Exhibit A, that he or she has agreed to be bound by this Order.

       17.    Counsel for the parties will co er regarding procedures n essary to protect the

Confidential or Highly Confidential                                      se of any hearing or trial

whenever practicable, and the     urt may issue any orders · connection therewith. For example,

the Court may direct th    attendance at those port· ns of the hearing or trial, or access to the

transcripts of thos                             nfidential or Highly Confidential Information is

disclosed, be restricted to only Qualified ersons.


                              INADVERTENT PROIJUCTION OF PRIVILEGED OR
                              OTHERWISE PROTECTED MATERIAL

        18.   A party's inadvertent production of documents, information, or other materials in

this action shall not in itself be deemed to waive any claim of attorney-client privilege, attorney

work-product protection, or of any other protection that might exist with respect to such

documents, information or other materials, or to any other documents or communications,

written or oral, including, without limitation, other communications referred to in the documents

produced. In the event of such inadvertent production of any documents, information, or other


                                           Page 7 of 13
      Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 8 of 13




materials, whether in hard copy or electronic format, the parties shall follow the procedures set

forth in their Agreed Order on ESI relating to the inadvertent production of privileged or

otherwise protected documents, information, or other materials.


                              INADVERTENT PRODUCTION OF CONFIDENTIAL OR
                              IDGHLY CONFIDENTIAL INFORMATION

       19.    In the event of inadvertent production of Confidential or Highly Confidential

Information to a person or entity that is not a Qualified Person, or any other person permitted to

view the information under this Order, the party that inadvertently disclosed such Confidential or

Highly Confidential Information shall promptly take all practical steps to retrieve the information

and prevent its further disclosure. The party that inadvertently disclosed the Confidential or

Highly Confidential Information shall also promptly notify the party that designated the

information as Confidential or Highly Confidential within seven (7) days of the inadvertent

disclosure of the steps being taken to rectify the disclosure, including requiring any individual

who received the Confidential or Highly Confidential Information in violation of this Order to

execute an affidavit or declaration in the fonn attached as Exhibit A.


                              CHALLENGES TO DESIGNATIONS

       2.0.   A party shall not 'be obligated to challenge the propriety of a designation as

Confidential or Highly Confidential at the time the designation is made, and a failure to do so

shall not preclude any subsequent challenge. In the event that any party disagrees at any stage of

these proceedings with a Confidential or Highly Confidential designation by any party or third-

party, or with the designation of any person as a Qualified Person under paragraph 11 of this

Order, the parties or third-parties shall first try to resolve such dispute in good faith on an

informal basis. If the dispute cannot be resolved, the vbjecting party may invoke this Order by

objecting in writing to the party or third-party that made the designation. The party or third-party

                                           Page 8 of 13
          Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 9 of 13




making such designation shall respond to any such objection within fourteen (14) days indicating

whether it will agree to alter or withdraw the designation. If the designating party does not agree

to alter or withdraw the designation as requested, the challenging party may move the Court for

an Order to withdraw or alter the designation within ten ( l 0) days of receipt of the designating

party's refusal to withdraw or alter the designation as requested. The designating party bears the

burden of proving to the Court that the designated material contains Confidential or Highly

Confidential information worthy of protection.


                                                        FILING CONFIDENTIAL AND HIGHLY CONFIDENTIAL
                                                        INFORMATION UNDER SEAL

           21.           All Confidential and Highly Confidential Information, including, but not limited to,

any Confidential or Highly Confidential Information contained in any transcripts of depositions,

exhibits, answers to interrogatories, answers to requests for admissions, briefs and memoranda of

law, shall be filed with the Court under seal pursuant to Local Civil Rule 5.1 and 5.2. Such

Confidential or Highly Confidential Material filed with the Court for any purpose will be

submitted to the Clerk's Office, including being submitted in a securely sealed envelope, with a

conspicuous notation that the envelope contains "DOCUMENTS UNDER SEAL," the case

number, case caption, a date or reference to this Order, and a non-confidential descriptive title of

the document noted on the face of the envelope. If any party or third-party fails to file any

Confidential or Highly Confidential Information under seal, the designating party or any other

affected person may request that the Court place the filing under seal without waiver of any other

remedy to the designating party or to the affected person and without releasing the filing party

from liability for violating this Order.                         ~ ttuZu-r          ({...U   U--u f   n,V.   d' ~    V   Y4        uv.-d-
~                (VI._   ~         ettji t-v-1-~ .IA/I/I rvvdrve                ,~' ~ ~ ~ rvt-1r ~ /~'                   /1,/4-6   X~
  VL,   'f--1..L, a a,,J, 1                            RETURN OF CONFIDENTIAL AND HIGHLY
~           rt-otkv-y\.uL--f-t"              ~         CONFIDENTIAL INFORMATION AFTER TERMIN~TION
                    ·.1 . ..   /     I('       .J .• •.;p r / , t ; ~ I/ Lt-u ~c,.,..._;(/' CJ-./ c.uy't~1'-                                ~
 tc._   u,rl/1~ d                        j   U./f.LLl                  I                 .                   (   .           J

 r       'le/
             e,.., W--,
                          ·
                               6'I.A..
                                         rf ~            a.ct-cA.0lJ       h£
                                                                  Page 9 of 13
                                                                                 ,u4ec.~       ';/4   u'1.k,,?'-h7,
     Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 10 of 13




       22.   Within sixty (60) days after conclusion of this litigation, including any appeals

therefrom, all documents containing any Confidential or Highly Confidential Information

produced by a party or third-party in this litigation, including all extracts or summaries of

Confidential or Highly Confidential Information shall be returned to the producing party or

certified as having been destroyed by counsel for the receiving party, except to the extent that

such information was used as evidence during the litigation or as this Court may otherwise order.

The provisions of this Order that restrict the disclosure and use of Confidential or Highly

Confidential Information shall be binding during this litigation and any appeal thereof and

continue to be binding after conclusion of this litigation and conclusion of any appeal thereof.

Notwithstanding the foregoing, nothing in this Order shall restrict or prevent (a) counsel or

parties to the litigation from retaining copies of pleadings and motions, work product or other

materials that may contain Confidential or Highly Confidential Information (b) further use of

Confidential or Highly Confidential Information contained in exhibits permitted by this Order to

be filed publicly with the Court and not under seal, or (c) a party from seeking written

permission of the designating party or order of tt.e Court with respect to dissolution or

modification of this Order.


                              MISCELLANEOUS PROVISIONS

       23.   Any party designating any person as a Qualified Person shall have the duty to

reasonably ensure that such person observes the terms of this Order.

       24.   Nothing in this Order shall be construed to be an admission of relevance,

discoverability, or to affect in any way the admissibility of any documents, testimony, or other

evidence in this litigation. This Order is without prejudice to the right of any person to bring

before the Court at any time the question of whether any particular document or information is

discoverable or admissible.

                                          Page 10 of 13
       Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 11 of 13




          25.   Nothing in this Order shall preclude any party from using its own Confidential or

 Highly Confidential Information in any manner, without prior consent of any party or the Court.

 If a producing party knowingly discloses its own Confidential or Highly Confidential

 Information in a pleading filed in the Court's public record, or in a publication disseminated to

 the general public, the producing party shall be deemed thereby to have consented to the removal

 of that designation with respect to the information disclosed unless such disclosure was

 inadvertent and the disclosing party takes reasonable measures to retrieve and protect the

 Confidential or Highly Confidential Information.

          26.   The parties may, by stipulation, provide for exceptions to this Order and any party

 may seek an order of this Court modifying or seeking relief from this Order.

          Z7.   The parties agree to be bound by the terms of this Order until such time as the

 Court rules thereon, and thereafter, the parties will be bound by the ruling of the Court.


Agreed to and submitted by:

The Law Office Of Alexander Paykin, P.C.                          Rothschild & Associates LLC
Attorneys for Plaintiffs                                          Attorneys for Defendants



By:
      ~~ay~
       The Empire State Building, 59th Floor
                                                                  By:~
                                                                      ~radieyS.Rothschikl.
                                                                  The Nyack Express Building
       New York, New York 10118                                    38 High Avenue, 4th Floor
        (212) 858-9112 x. 801                                      Nyack, New York 10960
       alexander@paykinlaw.net                                     Tel: (845) 287-0011
                                                                   Fax: (845) 684-0036
                                      J, /,       /                brad@rothschildesq.com
 IT IS SO ORDERED.          t1.., N-(; ~ tl. a          f r--,
                                 <lf91 ..1-{   /I:,-(   7/       ;v..d ,J-(.
 Dated:         1~/11
                                                                      Hon. Debra Freeman
                                                                      United States Magistrate Judge


                                                 Page 11 of 13
      Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 12 of 13




                                          EXHIBIT A

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



ID TECH LLC d/b/a FROST NYC, and
NISON KAYKOV,
                                                 Case No.: 19-cv-08439 (DCF)
                       Plaintiff,
                                                 Magistrate Judge
               v.                                Hon. Debra Freeman

BAYAM GROUP, INC. d/b/a BAYAM
JEWELRY and TALHA BAYAM,

                       Defendants




                         DECLARATION OF CONFIDENTIALITY

       I hereby acknowledge that I am about to receive information designated as "Confidential"

or "Highly Confidential - Attorneys' Eyes Only" supplied in connection with the above

referenced litigation. I have received and read a copy of the Stipulated Confidentiality and

Protective Order entered in this case.

       I understand and agree to be bound by the terms of the Stipulated Confidentiality and

Protective Order, and I agree not to disclose or use this information except in accordance with

the terms of the Stipulated Confidentiality and Protective Order. I will not copy or use the

Confidential or Highly Confidential Information I am about to receive except for purposes of this

litigation unless such information is or becomes public information in accordance with the terms

of the Stipulated Confidentiality and Protective Order.

       I further agree to submit to the jurisdiction of the Court and understand that the Court

may impose sanctions for any intentional violation of the Stipulated Confidentiality and


                                          Page 12 of 13
      Case 1:19-cv-08439-DCF Document 22 Filed 12/16/19 Page 13 of 13




Protective Order.

       I further agree that, upon termination of this litigation, or sooner if so requested, I will

return to counsel all Confidential and Highly Confidential Information provided to me, including

any copies and excerpts of such Confidential or Highly Confidential Information.

       I understand that failure to abide by the terms of the Stipulated Confidentiality and

Protective Order may result in legal action against me.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Dated:_ _ _ _ _ _ __                           By: _ _ _ _ _ _ _ _ _ _ __

                                               Name: _ _ _ _ _ _ _ _ __
Address: _ _ _ _ _ _ _ __
                                               Title:
                                                    -------------
                                               Present Occupation or Job Description:



                                               Employer: _ _ _ _ _ _ _ _ _ __




                                          Page 13 of 13
